204 F.2d 506
TEPLER,v.FRICK et al.
No. 208, Docket 22611.
United States Court of Appeals Second Circuit.
Argued April 8, 1953.Decided May 1, 1953.

Frederic A. Johnson, William M. Kunstler and Michael J. Kunstler, New York City, for appellant.
Willkie, Owen, Farr, Gallagher & Walton, New York City, Sidley, Austin, Burgess & Smith, Chicago, Ill., and Baker, Hostetler & Patterson, Cleveland, Ohio, for Ford C. Frick, Chicago National League Ball Club and Cleveland Baseball Co., appellees.
Shearman & Sterling & Wright, New York City, Willard M. L. Robinson, New York City, and Winston, Strawn, Black & Towner, Chicago, Ill.  (John A. Wilson and MacIlburne Van Voorhies, New York City, of counsel), for Wm. Wrigley Jr. Co., appellee.
Thayer & Gilbert, New York City, Harold A. Segall, New York City (Edgar C. Morrison, New York City, of counsel), for Philip K. Wrigley, appellee.
Before SWAN, Chief Judge, and CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The plaintiff is a baseball pitcher who overworked his arm in 1944, while pitching for a minor league club in Tennessee.  His verbose complaint purports to allege five claims or causes of action, one based apparently on negligence and four on violation of the anti-trust laws.  The claim founded on negligence is obviously barred by limitations whether the applicable statute be that of Tennessee or of New York.  The treble damage claims founded on the theory that organized baseball violates the antitrust laws fail completely to show any proximate causal relation between the alleged violations and the injury to plaintiff's arm.  See Monopsony in Manpower:  Organized Baseball Meets the Antitrust Laws, 62 Yale L.J. 608, note 165.  Judge Edelstein dealt with the case briefly but adequately and we are content to affirm on his opinion, 112 F.Supp. 245.